Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 8 and 9 were objected to in the Office Action dated 10/08/2021 and are now independent claims containing all objected-to subject matter. Therefore, claims 8, 9, and any claims depending thereon are allowable.
Claim 1 now contains the subject matter of previous claim 5 and additional, new subject matter considered under AFCP 2.0. Applicant’s remarks filed 12/22/2021 provide cogent arguments as to why the prior art does not anticipate or render obvious the subject matter of claim 1 as presented in the AFCP 2.0 response filed 12/22/2021.
While the prior art notes myriad options for securing air conditioners to walls, the specifics of claims 1 and 8 cannot be arrived at without impermissible hindsight. The general features of the claims may be present in the prior art, but the specific structural characteristics and profiles detailed in claim 1 are not prima facie obvious in view of the prior art because the prior art does not detail any teaching, suggestion, or 
Furthermore, per claim 8, a combination of Yoshikawa, Murano, Deivasigamani, Elwart, D4, and another reference or Official Notice regarding the screw mounting would be required to claim a prima facie case of obviousness. However, as noted in the rejections of claims 6-7, the components to which claim 8 refers are not present in Yoshikawa and must be gleaned from the prior art. Therefore, one of ordinary skill in the art would have to find it obvious to secure Yoshikawa as modified up to claim 7 as described in claim 8. While it may appear trivial, there is insufficient evidence to suggest that out of all possibilities for fastening the device of claim 7 to a wall, the method of claim 8 would be immediately obvious, ruling out Official Notice. Furthermore, in order for the fastening of claim 8 to be considered obvious via teaching, suggestion, or motivation from the prior art, the device of claim 7, or a sufficiently similar device, would need to be shown as secured as claimed in claim 8 and further include a suggestion to one of ordinary skill in the art for utilizing such a method. It is clear that the device of claim 7 is not readily found in the prior art because the device of claim 7 was arrived via obviousness and not anticipation and the record does not show any reference sufficiently similar to that of claim 7 with the teaching, suggestion, and motivation to arrive at claim 8.
Claim 9 faces similar issues as claim 8, albeit with an outside thermal insulator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/SCHYLER S SANKS/Examiner, Art Unit 3763